 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 

THE MASLOW MEDIA GROUP, INC.

 

Warrant for the Purchase of Shares of Common Stock

 

No. [________]0.5 Shares of Common Stock

 

THIS CERTIFIES that, for value received, Mark Speck (the “Holder”), is entitled
to subscribe for and purchase from The Maslow Media Group, Inc., a Virginia
corporation (the “Company”), upon the terms and conditions set forth herein, the
number of shares of the Company’s Common Stock, par value $1.00 per share
(“Common Stock”), or fractional shares of Common Stock, as set forth above, at
the Exercise Price (as defined below), as adjusted pursuant to the provisions
herein. As used herein the term “Warrant” shall mean and include this Warrant
and warrants hereafter issued as a consequence of the exercise or transfer of
this Warrant in whole or in part. As used herein the term “Warrant Shares” shall
mean the shares of Common Stock, or fractions thereof, issuable or issued upon
exercise of this Warrant, as set forth above and as the same number may be
adjusted as set forth herein. This Warrant is issued to Holder pursuant to a
Securities Purchase Agreement by and between the Company and the Holder (the
“Agreement”) and is subject to the terms and conditions thereof. Capitalized
terms used in this Warrant but not defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

1.Exercise Period. Subject to the terms and conditions set forth herein, this
Warrant may be exercised at any time or from time to time during the period
commencing at 10:00 a.m. Eastern time on first Business Day following the
completion of the Qualified Financing (as defined below) and expiring at 5:00
p.m. Eastern time on the fifth annual anniversary thereof (the “Exercise
Period”).    2.Exercise Price; Adjustments.

 

(a)The For purposes herein, the exercise price per full share of Common Stock
shall be 120% of the average sale price of the Common Stock across all
transactions constituting a part of the Qualified Financing, with equitable
adjustments being made for any splits, combinations or dividends relating to the
Common Stock, or combinations, recapitalization, reclassifications,
extraordinary distributions and similar events, that occur following one
transaction constituting a part of the Qualified Financing and prior to one or
more other transactions constituting a part of the Qualified Financing (the
“Exercise Price”).

 



1

 

 

(b)The Exercise Price shall be subject to proportional and equitable adjustments
following the date of the completion of the Qualified Financing (the “Price
Determination Date”) for splits, combinations or dividends relating to the
Common Stock, or combinations, recapitalization, reclassifications,
extraordinary distributions and similar events that occur on or after the Price
Determination Date. By way of example and not limitation, in the event of
forward split of the Common Stock following the Price Determination Date in
which each share of Common Stock is converted into two shares of Common Stock,
the Exercise Price shall be reduced by 50% and the number of Warrant Shares
shall be increased by 100%, and in the event of a reverse split of the Common
Stock following the Price Determination Date in which each two shares of Common
Stock are converted into one share of Common Stock, the Exercise Price shall be
increased by 100% and the number of Warrant Shares shall be reduced by 50%.    
(c)

The number of Warrant Shares shall be also be subject to proportional and
equitable adjustments following the Issuance Date as set forth on the signature
page hereto (the “Issuance Date”) for splits, combinations or dividends relating
to the Common Stock, or combinations, recapitalization, reclassifications,
extraordinary distributions and similar events that occur on or after the
Issuance Date but prior to the Price Determination Date. By way of example and
not limitation, in the event of forward split of the Common Stock following the
Issuance Date in which each share of Common Stock is converted into two shares
of Common Stock, the number of Warrant Shares shall be increased by 100%, and in
the event of a reverse split of the Common Stock following the Issuance Date in
which each two shares of Common Stock are converted into one share of Common
Stock, the number of Warrant Shares shall be reduced by 50%.



    (d)For purposes herein, a “Qualified Financing” means the issuance by the
Company, other than an “Excluded Issuance” (as defined below), of shares of
Common Stock, in one transaction or series of related transactions, which
transaction(s) result in aggregate gross proceeds actually received by the
Company of at least $5,000,000.     (e)Notwithstanding anything herein to the
contrary, a Qualified Financing shall not include any of the following issuances
(each, an “Excluded Issuance”): Any issuances of Common Stock:

 

(i)for compensatory or incentive purposes to officers, employees or directors
of, or consultants to, the Company or any of its Affiliates including, without
limitation, the grant of stock options, deferred share units, restricted share
units or restricted shares, duly adopted for such purposes by a majority of the
non-employee members of the board of directors of the Company or a majority of
the members of the committee of nonemployee members of the board of directors
established for such purpose;     (ii)pursuant to a rights offering by the
Company or pursuant to a shareholder rights plan of the Company that is carried
out on a pro rata basis among all holders of the applicable class of securities
of the Company;

 



2

 

 

(iii)upon the exercise, conversion or exchange of any securities exercisable,
convertible or exchangeable for or into shares of Common Stock;     (iv)pursuant
to any over-allotment option granted to the underwriters in a securities
offering;     (v)as a result of the consolidation or subdivision of any
securities of the Company, or as a special distribution or stock dividend or
similar transaction that is carried out on a pro rata basis among all holders of
the applicable class of securities of the Company; or     (vi)in connection with
or pursuant to any merger, business combination, joint venture, exchange offer,
take-over bid, arrangement, amalgamation, asset purchase transaction or
acquisition of assets or shares of a third party where such transaction is
approved by a majority of the disinterested directors of the Company.

 

3.Procedure for Exercise; Effect of Exercise.

 

(a)Cash Exercise. This Warrant may be exercised, in whole or in part, by the
Holder during normal business hours on any business day during the Exercise
Period by (i) the presentation to the Company at its principal office along of a
duly executed Notice of Exercise (in the form attached hereto) specifying the
number of Warrant Shares to be purchased (each of which shall constitute at
least 0.1 shares of Common Stock, and integral multiples thereof), and (ii)
delivery of payment to the Company of the aggregate Exercise Price for the
number of Warrant Shares being purchase as specified in the Notice of Exercise
by cash, wire transfer of immediately available funds to a bank account
specified by the Company, or by certified or bank cashier’s check. The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder. Partial exercises of this Warrant resulting in purchases of
a portion of the total number of Warrant Shares available hereunder shall have
the effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. Any fractional Warrant Shares that may be issued on exercise of this
Warrant may be issued as such fractional shares of Common Stock, may be paid in
cash or may be rounded up to the next nearest share of Common Stock, in each
case at the election of the Company.

 

3

 

 



(b)Cashless Exercise. Notwithstanding Section 3(a), if at the time that Holder
elects to exercise this Warrant, there is no effective registration statement
under the Securities Act registering the Warrant Shares for resale pursuant to
the Securities Act, the Holder may elect to receive Warrant Shares pursuant to a
cashless exercise, in lieu of a cash exercise, equal to the value of this
Warrant determined in the manner described below (or of any portion thereof
remaining unexercised) by surrender of this Warrant and a Notice of Exercise, in
which event the Company shall issue to Holder a number of shares of Common Stock
computed using the following formula:

 

X = Y (A-B)

A

Where:

 

X =the number of Warrant Shares to be issued to Holder.     Y =the number of
Warrant Shares that the Holder elects to purchase under this Warrant (at the
date of such calculation).     A =the “fair market value” (as defined below) of
a Warrant Share at the date of such calculation.     B =Exercise Price, as
adjusted to the date of calculation.

 

For purposes of this Section 3(d), the per share “fair market value” of the
Warrant Shares shall mean the per share fair market value of the Warrant Shares
as is determined in good faith by the Board of Directors of the Company after
taking into consideration factors it deems appropriate, including, without
limitation, recent sale and offer prices of the capital stock of the Company in
private transactions negotiated at arm’s length.

 

(c)Effect of Exercise. Upon receipt by the Company of this Warrant and a Notice
of Exercise, together with proper payment of the Exercise Price (if applicable),
as provided herein, the Company agrees that such Warrant Shares shall be deemed
to be issued to the Holder as the record holder of such Warrant Shares as of the
close of business on the date on which the Notice of Exercise has been delivered
and payment has been made for such Warrant Shares in accordance with this
Warrant and the Holder shall be deemed to be the holder of record of the Warrant
Shares, notwithstanding that the stock transfer books of the Company shall then
be closed or that certificates representing such Warrant Shares shall not then
be actually delivered to the Holder. A stock certificate or certificates for the
Warrant Shares specified in the Notice of Exercise shall be delivered to the
Holder as promptly as practicable, and in any event within three (3) business
days, thereafter. The stock certificate(s) so delivered shall be in any such
denominations as may be reasonably specified by the Holder in the Notice of
Exercise.     (d)Certain Adjustments. The number and kind of securities
purchasable upon the exercise of this Warrant and the Exercise Price therefor
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 

(i)Fundamental Transactions. In the event that, prior to any exercise hereunder,
the Common Stock is converted into another class of securities of the Company or
any successor entity to the Company, whether by way of merger, reorganization,
re-incorporation or otherwise (the “Replacement Securities”), any reference
herein to the Common Stock (whether standing alone or as part of another defined
term herein) automatically upon the consummation of the applicable transaction
shall be deemed a reference to such Replacement Securities. In the event that,
prior to any exercise hereunder, the Company completes a share exchange with
another entity wherein all of the issued and outstanding shares of Common Stock
are exchanged for equity interests in the other entity (the “Exchanged
Securities”), any reference herein to the Common Stock (whether standing alone
or as part of another defined term herein) automatically upon the consummation
of the applicable transaction shall be deemed a reference to such Exchanged
Securities. Then, upon any subsequent exercise of this Warrant, the Holder shall
have the right to receive the number of Replacement Securities or Exchanged
Securities and any additional consideration (the “Alternate Consideration”)
receivable upon or as a result of such merger, reorganization, re-incorporation
or exchange as receivable for the Warrant Shares had they been issued at that
time, with appropriate and equitable adjustments being made to the Exercise
Price, and for purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock.

 

4

 

 

(ii)Notice of Adjustments. Whenever the number of Warrant Shares purchasable
hereunder or the Exercise Price thereof shall be adjusted pursuant hereto, the
Company shall provide notice to the Holder setting forth, in reasonable detail,
the event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the number and class of shares which
may be purchased thereafter and the Exercise Price therefor after giving effect
to such adjustment.

 

(e)Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, to the extent that after giving effect to the conversion set forth
on the applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates (such Persons, “Attribution Parties”)) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) ) exercise of the remaining, non-exercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, the Notes or any other Warrants) beneficially owned by the Holder or
any of its Affiliates or Attribution Parties. Except as set forth in the
preceding sentence, for purposes of this Section 3(e), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 3(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which this Warrant is exercisable
shall be in the sole discretion of the Holder, and the submission of a Notice of
Exercise shall be deemed to be the Holder’s determination of whether this
Warrant may be exercised (in relation to other securities owned by the Holder
together with any Affiliates or Attribution Parties) and which portion of this
Warrant may be exercised, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a Notice of Exercise
that such Notice of Exercise has not violated the restrictions set forth in this
Section 3(e) and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 3(e), in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as stated in the most recent of the following: (i) the Company’s
most recent periodic or annual report filed with the SEC, as the case may be,
(ii) a more recent public announcement by the Company, or (iii) a more recent
written notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within one Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant by the Holder. The
Holder, upon notice to the Company, may increase or decrease the Beneficial
Ownership Limitation provisions of this Section 3(e), provided that any increase
in the Beneficial Ownership Limitation will not be effective until the 61st day
after such notice is delivered to the Company. The Beneficial Ownership
Limitation provisions of this Section 3(e) shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 3(e)
to correct this Section 3(e) (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this Section 3(e) shall apply
to a successor holder of this Warrant.

 

4.Registration of Warrants; Transfer of Warrants. Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.

 

5

 

 

5.Restrictions on Transfer.

 

(a)The Holder, as of the Issuance Date, represents to the Company that such
Holder is acquiring this Warrant for its own account for investment purposes and
not with a view to the distribution thereof or of the Warrant Shares.
Notwithstanding any provisions contained in this Warrant to the contrary, this
Warrant and the related Warrant Shares shall not be transferable except pursuant
to the proviso contained in the following sentence or upon the conditions
specified in this Section 5, which conditions are intended, among other things,
to insure compliance with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state law in respect of the
transfer of this Warrant or such Warrant Shares. The Holder by acceptance of
this Warrant agrees that the Holder will not transfer this Warrant or the
related Warrant Shares prior to delivery to the Company of an opinion of the
Holder’s counsel (as such opinion and such counsel are described in Section
5(b)) or until registration of such Warrant Shares under the Securities Act has
become effective or after a sale of such Warrant or Warrant Shares has been
consummated pursuant to Rule 144 or Rule 144A under the Securities Act;
provided, however, that the Holder may freely transfer this Warrant or such
Warrant Shares (without delivery to the Company of an opinion of counsel) (i) to
one of its nominees, affiliates or a nominee thereof, (ii) from a nominee to any
of the aforementioned persons as beneficial owner of this Warrant or such
Warrant Shares, (iii) to a qualified institutional buyer, so long as such
transfer is effected in compliance with Rule 144A under the Securities Act, or
(iv) to an accredited investor (as such term is defined in Regulation D under
the Securities Act).     (b)The Holder, by its acceptance hereof, agrees that
prior to any transfer of this Warrant or of the related Warrant Shares (other
than as permitted by Section 5(a) or pursuant to a registration under the
Securities Act), the Holder will give written notice to the Company of its
intention to effect such transfer, together with an opinion of such counsel for
the Holder as shall be reasonably acceptable to the Company, to the effect that
the proposed transfer of this Warrant and/or such Warrant Shares may be effected
without registration under the Securities Act. Upon delivery of such notice and
opinion to the Company, the Holder shall be entitled to transfer this Warrant
and/or such Warrant Shares in accordance with the intended method of disposition
specified in the notice to the Company.     (c)Each stock certificate
representing Warrant Shares issued upon exercise or exchange of this Warrant
shall bear the following legend unless the opinion of counsel referred to in
Section 5(a) states such legend is not required:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

6

 

 

(d)The Holder understands that the Company may place and may instruct any
transfer agent or depository for the Warrant Shares to place, a stop transfer
notation in the securities records in respect of the Warrant Shares.

 

6.Reservation of Shares; Reissuance. The Company shall at all times during the
Exercise Period reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of providing for the exercise of the rights
to purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, shall
be validly issued, fully paid, non-assessable, and free of preemptive rights,
and free from all taxes, claims, liens, charges and other encumbrances. If this
Warrant is lost, stolen, mutilated or destroyed, the Company will, on such terms
as to indemnity or otherwise as it may reasonably impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed. In the event that this Warrant is not fully exercised by the end of
the Exercise Period it shall thereafter be void and of no further force and
effect.    7.Non-Circumvention. The Company covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.    8.Transfer Taxes. The issuance of any shares or other
securities upon the exercise of this Warrant, and the delivery of certificates
or other instruments representing such shares or other securities, shall be made
without charge to the Holder for any tax or other charge in respect of such
issuance. The Company shall not, however, be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder and the Company shall not be
required to issue or deliver any such certificate unless and until the person or
persons requesting the issue thereof shall have paid to the Company the amount
of such tax or shall have established to the satisfaction of the Company that
such tax has been paid.    9.Loss or Mutilation of Warrant. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction,
or mutilation of any Warrant (and upon surrender of any Warrant if mutilated),
and upon reimbursement of the Company’s reasonable incidental expenses, the
Company shall execute and deliver to the Holder thereof a new Warrant of like
date, tenor, and denomination.

 

7

 

 

10.No Rights as a Stockholder. The Holder of any Warrant shall not have, solely
on account of such status, any rights of a stockholder of the Company, either at
law or in equity, or to any notice of meetings of stockholders or of any other
proceedings of the Company, except as provided in this Warrant.    11.Governing
Law. All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Virginia, without regard to
the principles of conflicts of law thereof.    12.Incorporation of Provisions.
The provisions of Section 6.1, Section 6.3, Section 6.4 through Section 6.8,
inclusive, Section 6.10, Section 6.11, Section 6.12 and Section 6.14 through
Section 6.21, inclusive, of the Agreement shall apply to this Warrant as though
fully set forth herein, provided that each reference thereto to the “Agreement”
shall be deemed a reference to this Warrant, each reference to “Investor” shall
be deemed a reference to the Holder, and each reference to the “Parties” or a
“Party” shall be deemed a reference to the Company and the Holder.    13.Entire
Agreement. This Warrant (including any recitals hereto) and the Agreement set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.    14.Assignment by the Company. This
Warrant may be assigned by the Company to any Assignee as contemplated by
Section 6.13(b) of the Agreement without any approval of the Holder being
required, but with notice to the Holder of such assignment, at which time all of
the rights and obligations of the Company hereunder shall be assigned to, and
assumed by, the Assignee and the Holder shall look solely to the Assignee for
the performance of this Warrant. Following any such assignment as set forth in
this Section 14, any references herein to the “Company” shall be deemed a
reference to the Assignee.    15.Currency. All dollar amounts are in U.S.
dollars.    16.THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS, AND NO INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION INVOLVING SAID SECURITIES, (B) THIS COMPANY RECEIVES AN OPINION OF
LEGAL COUNSEL FOR THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS COMPANY
STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THIS COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

Issuance date: July 31, 2019

 

  THE MASLOW MEDIA GROUP, INC.         By: /s/ Nick Tsahalis   Name Nick
Tsahalis   Title: Chief Executive Officer

 

9

 

 

To: The Maslow Media Group, Inc. Attention: Chief Executive Officer

 

NOTICE OF EXERCISE

 

The Undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of The Maslow Media Group,
Inc., a Virginia corporation (the “Company”), evidenced by the attached copy of
the Warrant to Purchase Shares of Common Stock (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

[  ]a cash exercise with respect to _________________ Warrant Shares; or  
[  ]by cashless exercise pursuant to the Warrant.

 

2.Payment of Exercise Price. If cash exercise is selected above, the holder
shall pay the applicable aggregate Exercise Price in the sum of $
__________________to the Company in accordance with the terms of the Warrant.   
3.Delivery of Warrant Shares. The Company shall deliver to the holder
_____________ Warrant Shares, to:

 

_______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________

 

(Print Name, Address and Social Security

or Tax Identification Number)

 

If such number of Warrant Shares shall not be all the Warrant Shares covered by
the within Warrant, a new Warrant for the balance of the Warrant Shares covered
by the within Warrant be registered in the name of, and delivered to, the
undersigned at the address stated below.

 

Dated:           By:       (Print Name)                 Signature  

 

   

 

 

 

